I concur, except as to part of what is said about the admissibility of moving picture films. There might be cases where such pictures, taken before the controversy gets into court, would be valuable evidence. Of course the circumstances under which they were taken could be shown, to rebut if possible the probative force of the pictures. After suit is brought, I concur in the suggestion that, to be admissible, such pictures should be taken by or under the supervision of a court commissioner. While, fairly taken, such pictures might be useful in exposing fraudulent claims, when such are attempted, they can be taken in such a way as to mislead and give a false impression. I do not mean to intimate that any such deliberate effort to mislead was present in this case, but any general *Page 271 
rule that is adopted should take this possibility into consideration and erect reasonable safeguards against it.